DETAILED ACTION
This office action is in response to applicant’s filing dated June 3, 2022.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 3, 2022 has been entered.
 
Status of Claims
Claim(s) 8-16 is/are pending in the instant application.    Acknowledgement is made of Applicant's remarks and amendments filed June 3, 2022.  Claim(s) 1-7 were previously cancelled.
Applicants elected with traverse (Z)-5-((lH-indol-3-yl)methylene)-2-((3-hydroxyphenyl)amino)thiazol-4(5H)-one having the structure, hereinafter referred to as Compound #28:

    PNG
    media_image1.png
    186
    339
    media_image1.png
    Greyscale

in the reply filed on December 11, 2019.  The requirement is still deemed proper.  Claim(s) 12-15 remain withdrawn. 
Claims 8-11 and 16 are presently under examination as they relate to the elected species:
Compound #28

    PNG
    media_image1.png
    186
    339
    media_image1.png
    Greyscale

	Compound #28 is a compound of Formula (1) wherein R1, R3, R4, R5, R6, and R7 are each hydrogen and R2 is hydroxyl.	

Priority
The present application is a national stage entry of PCT/KR2017/008569 filed on August 8, 2017, which claims benefit of foreign priority to REPUBLIC OF KOREA 10-2016-0101093 and REPUBLIC OF KOREA 10-2017-0098417 filed on August 9, 2016 and August 3, 2017, respectively.  The effective filing date of the instant application is August 9, 2016. 


Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by Amendment). They constitute the complete set presently being applied to the instant application.

Maintained Objections and/or Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8, 9, and 11 stand rejected under 35 U.S.C. 103 as being unpatentable over Velaparthi et al (WO 2014/100533 A1, cited in a previous Office Action) in view of Manwani et al (Journal of Neuroscience Research, 2013; 91:1018–1029) and Sheridan et al (WO 2012/080729 A2, cited in a previous Office Action).  
While the examination has not been expanded beyond the elected species: Compound #28 (as the compound of formula (1)), the following rejection is made to further prosecution with regards to the claims which read on the elected species with regard to the broader genus of “compound of formula (1)”.
Regarding claims 8, 9, and 11, Velaparthi teaches a method of treating a disease with the pathological conditions of which activation of casein kinase Iδ/ε is associated wherein the disease is a neurodegenerative disease comprising administering the disclosed compounds (claim 16); the disclosed compounds are casein kinase Iδ/ε inhibitors (title); and a neurodegenerative disease includes nerve degeneration caused by nerve damage occurred after ischemia including stroke and cerebral ischemia (page 35, lines 26-32).   
Velaparthi does not teach the stroke is caused by an increase of AMPK activity.  However, it is well known in the art that stroke is associated with elevated levels of AMPK as evidenced by Manwani.  Manwani teaches ischemic stroke leads to a cascade of oxidative and cell death pathways, leading to cellular energy failure; this energy imbalance leads to an increase in phosphorylated AMPK (pAMPK; the active form of the kinase) in an attempt to restore ATP levels in the ischemic brain (page 1020, right, 1st paragraph).  Thus, Manwani establishes that increased AMPK is naturally associated with stroke.  Thus, the subjects that suffered from ischemic stroke taught by Velaparthi would read on stroke caused by increase of AMPK activity.
Velaparthi does not teach that a casein kinase Iδ/ε inhibitor compound is a compound of formula (1).  
However, Sheridan teaches casein kinase 1δ (CK1δ) inhibitors (title) for use in treating neurodegenerative disorders such as Alzheimer’s disease (abstract); representative compounds include those set forth in the table (page 28), including Compound 72:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Compound 72 is a tautomer that would naturally exist in equilibrium with the structure:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

wherein the proton denoted by the dashed circles would shift and exist in equilibrium between the tautomers.  Thus, the compound taught by Sheridan is equivalent to:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


Since Velaparthi teaches a method of treating stroke with a casein kinase Iδ/ε inhibitor, and since Sheridan teaches that compound 72 is a casein kinase 1δ inhibitor, at the time of the invention it would have been prima facie obvious for a person of ordinary skill in the art to substitute one functional equivalence (any casein kinase 1δ inhibitor) for another (compound 72) with an expectation of success, since the prior art establishes that both function in similar manner, resulting in the practice of the method of claims 8, 9, and 11 with a reasonable expectation of success.   

Claim 10 stands rejected under 35 U.S.C. 103 as being unpatentable over Velaparthi et al (WO 2014/100533 A1, cited in a previous Office Action) in view of Manwani et al (Journal of Neuroscience Research, 2013; 91:1018–1029) and Sheridan et al (WO 2012/080729 A2, cited in a previous Office Action) as applied to claims 8, 9, and 11 above, and further in view of Wang et al (Metal Ion in Stroke, 2012; Chapter 32, pp 681-702, cited in a previous Office Action).
Velaparthi, Manwani and Sheridan teach all the limitations of claim 10 (see above 103 rejection), except wherein the stroke is caused by toxicity of arsenic.  However, Wang teaches epidemiological studies have shown that chronic arsenic poisoning from drinking water is associated with various atherosclerotic diseases, including ischemic stroke in a dose–response relationship (abstract); and previous studies have illustrated the pleiotropism of health effects due to chronic arsenic poisoning including ischemic stroke (page 682, 1st paragraph). 
As such, since Velaparthi, Manwani and Sheridan suggest a method of treating ischemic stroke comprising administering a casein kinase 1δ inhibitor, and since Wang teaches that arsenic poisoning is associated with various atherosclerotic disease including ischemic stroke, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to treat stroke caused by arsenic toxicity with an expectation of success, since the prior art establishes that arsenic toxicity is associated with ischemic stroke in a dose-response relationship, thus resulting in the practice of the method of claim 10 with a reasonable expectation of success.


Claims 8-11 stand rejected under 35 U.S.C. 103 as being unpatentable over Velaparthi et al (WO 2014/100533 A1, cited in a previous Office Action) in view of Manwani et al (Journal of Neuroscience Research, 2013; 91:1018–1029); Sheridan et al (WO 2012/080729 A2, cited in a previous Office Action); Wang et al (Metal Ion in Stroke, 2012; Chapter 32, pp 681-702, cited in a previous Office Action) and Patani et al (Chem Rev, 1996; 96:3147-3176, cited in a previous Office Action).
Velaparthi, Manwani, Sheridan and Wang teach all the limitations of claims 8-11 (see above 103 rejections), except wherein the casein kinase 1δ inhibitor is the elected compound, Compound #28.  However, as set forth above, Sheridan teaches Compound 72 is a casein kinase 1δ inhibitor and Compound 72 is equivalent to: 

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Compound 72 differs from instantly elected Compound #28 in that it contains a Br at the position equivalent to instantly claimed R2 instead of a hydroxyl.
Patani teaches that bioisosterism represents one approach used by the medicinal chemist for rational modification of lead compounds into safer and more clinically effective agents and further that the concept of bioisosterism is intuitive (page 3147, Introduction, column 1-2). Bioisosteric substitutions are well known in the art. With respect to the instantly claimed hydroxyl, Patani teaches the last class of monovalent isosteres involves chloro, bromo, thiol, and hydroxyl group interchanges; the classification of the chloro, bromo and thiol group together is based on their similarity in their number of peripheral electrons as defined by Erlenmeye (page 3154, right, 1st paragraph); Table 16 shows modifications of a compound wherein OH, Cl, SH and Br are substituted, from the data obtained (Table 16), it could be inferred that the enzyme has steric and electronic preferences at this position, resulting in significantly enhanced potency for the hydroxy and chloro substituted compounds.  Thus, Patani establishes that substituting a –Br for an –OH can alter the steric and electronic preferences of the compound and result in changes in potency of the modified compound.  
Accordingly, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to replace the Br atom at position R2 in the compound taught by Sheridan with a hydroxyl to arrive at the instantly elected compound species. The person of ordinary skill in the art at the time the invention was made would have been motivated to make this bioisosteric modification to synthesize similar compounds that retain biological activity, but which also possess improved physiochemical properties and better pharmacokinetic behavior, resulting in the method of claims 8-11 with a reasonable expectation of success.


Claim 16 stands rejected under 35 U.S.C. 103 as being unpatentable over Velaparthi et al (WO 2014/100533 A1, cited in a previous Office Action) in view of Manwani et al (Journal of Neuroscience Research, 2013; 91:1018–1029); Sheridan et al (WO 2012/080729 A2, cited in a previous Office Action); Wang et al (Metal Ion in Stroke, 2012; Chapter 32, pp 681-702, cited in a previous Office Action) and Patani et al (Chem Rev, 1996; 96:3147-3176, cited in a previous Office Action) as applied to claims 8-11 above, and further in view of Aquilani et al (Nutritional Neuroscience, 2009; 12(5):219-225).
Velaparthi, Manwani, Sheridan, Wang, and Patani teach all the limitations of claims 8-11 (see above 103 rejections), except wherein the stroke is caused by zinc neurotoxicity.  However, it is well known in the art that stroke is associated with elevated levels of AMPK as evidenced by Aquilani.  Aquilani teaches cerebral ischemia modifies synaptic Zn2+ release; acute cerebral ischemia induces excessive Zn2+ release, which in turn may contribute to neuronal injury; after transient global ischemia presynaptic Zn2+ translocates into selectively vulnerable hippocampal hilar neurons and into limbic or cortical neurons causing neuronal degeneration and death; even mild, transient, focal ischemia rapidly induces abnormal Zn2+ accumulation (within 3 h) into cortical neurons so accelerating the development of cerebral infarction (page 220, left, 2nd paragraph).  Thus, Aquilani establishes that increased abnormal and excessive zinc accumulation is naturally associated with stroke.  Abnormal and excessive zinc accumulation in neurons causing neuronal degeneration and death reads on zinc neurotoxicity. Thus, the subjects that suffered from ischemic stroke taught by Velaparthi would read on stroke caused by zinc neurotoxicity, resulting in the method of claim 16 with a reasonable expectation of success.
Response to Arguments
The Declaration of Yang-Hee Kim under 37 CFR 1.132 filed June 3, 2022 is insufficient to overcome the rejection of record and is addressed in the response to arguments set forth below.
Applicant argues:
The Declaration of Yang- Hee Kim under 37 CFR 1.132 demonstrates that Compound 72 of Sheridan has no inhibitory activity of casein kinase 1 6 (CK1δ). In particular, the Declaration now sets forth the assay utilized to show that Compound 72 did not inhibit casein kinase even at a concentration of 5 µM. Accordingly, it is now clear that the data provided would have been available to the public prior to the effective filing date of the invention. It is respectfully submitted that Applicant has provide sufficient evidence that at the effective filing date of the invention, the state of the art was such that Compound 72 was known to not have any casein kinase 1 d inhibitory activity. Declaration under 37 CFR 1.132 submitted herewith includes the evidence showing that Compound 72 of Sheridan et al. has no inhibitory activity of casein kinase Iδ at all; Compound 72 of Sheridan et al. did not inhibit casein kinase even at a concentration of 5 µM thus it is not a casein kinase Iδ at all.  Therefore, the examiner's assumption on inhibitory activity of casein kinase 1δ of Compound 72 is rebutted with evidence. 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
A determination of obviousness is based on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense.  Post-effective-filing-date evidence offered to illuminate the post-effective-filing-date state of the art is improper. Amgen, 872 F.3d at 1374, 124 USPQ2d at 1359.  In the instant case, Sheridan clearly teaches the disclosed compounds, including Compound 72, as casein kinase 1δ inhibitors (see title and page 228, last paragraph).  Thus, prior to the effective filing date of the instant invention, the skilled artisan would have a reasonable expectation that Compound 72 is a casein kinase 1δ inhibitor.  The Examiner acknowledges that the declarant provides data that a 0.5 and 5 µM dose did not have casein kinase 1δ inhibitor activity.  However, it is unclear if the data presented by the applicant was publicly available at the time the instantly claimed application was filed.  Applicant has not provided any evidence to establish that it was believed that Compound 72 or any other compound taught by Sheridan was suspected to not possess casein kinase 1δ inhibitor activity before the effective filing date of the invention.  Applicant has not provided any evidence that prior to Declarant’s post filing date experiment, it was known in the art before the effective filing date of the invention that Compound 72 or any other compound taught by Sheridan did not possess casein kinase 1δ inhibitor activity.

Conclusion
Claims 8-11 and 16 are rejected.
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rayna Rodriguez/             Examiner, Art Unit 1628                                                                                                                                                                                           
/MARCOS L SZNAIDMAN/             Primary Examiner, Art Unit 1628